 

Exhibit 10.17

 

SECURED ORIGINAL ISSUE DISCOUNT PROMISSORY NOTE

 

$265,000

March 7, 2019

 

FOR VALUE RECEIVED, the undersigned, Jensyn Acquisition Corp., a Delaware
corporation with offices located at 800 West Main Street, Suite 204, Freehold,
New Jersey 07728 (the “Maker”), promises to pay to the order of Riverside
Merchant Partners LLC, with an address at 1581 Franklin Avenue, Garden City, New
York 11530 (hereinafter the “Payee”), at the above address or at any other
location designated in writing by the Payee, the principal amount of TWO HUNDRED
AND SIXTY-FIVE THOUSAND DOLLARS ($265,000) (the “Principal Amount), together
with accrued but unpaid interest thereon, by the Maturity Date (as defined
below) or as otherwise set forth in this Secured Original Issue Discount
Promissory Note (the “Note”). The purchase price of the Note payable by the
Payee to the Maker shall be $248,000. The Principal Amount and accrued but
unpaid interest thereon is payable in the manner and at the times set forth in
this Note.

 

1. Interest shall accrue on the outstanding Principal Amount of this Note at a
rate of six percent (6%) per annum.

2. The entire Principal Amount of this Note and all accrued and unpaid interest
thereon shall become immediately due and payable upon the earliest of (a) the
consummation by the Maker of a Business Combination (as defined in the Amended
and Restated Certificate of Incorporation of the Maker), (b) the termination of
that certain Share Exchange Agreement dated as of even date herewith among the
Maker, Peck Electric Co. (“Peck”) and the stockholders of Peck (the “Exchange
Agreement”) pursuant to Section 8.1(a), 8.1(c), 8.1(d) or 8.1(e) of the Exchange
Agreement, (c) the failure of the Maker to duly file with the Securities and
Exchange Commission by no later than April 30, 2019 (the “Proxy Statement
Deadline”) a proxy statement (the “Proxy Statement”) in material compliance with
Section 14 of the Securities Exchange Act, as amended, and the rules promulgated
thereunder; provided, however, that in the event that the audit of Peck’s
financial statements as of and for the year ended December 31, 2018 is not
completed by March 31, 2019, then the Proxy Statement Deadline will be extended
by one (1) day for each day after March 31, 2019 that it takes to complete such
audit (such completion to be evidenced by the issuance of an audit report by
Peck’s independent registered public accounting firm) or (d) June 15, 2019 (such
earliest date, the “Maturity Date”); provided, however, that the June 15, 2019
Maturity Date shall be extended to July 2, 2019 if during the five (5) days
prior to June 15, 2019 the Maker can demonstrate to Payee by the delivery of a
transaction timetable prepared in good faith that the Business Combination
contemplated by the Proxy Statement is reasonably likely to be consummated on or
prior to July 2, 2019.

 

   

 

 

3. An “Event of Default” under this Note means any of the following events
(whether voluntary or involuntary): (i) the failure of the Maker to pay the
Principal Amount, accrued but unpaid interest and any other amounts required
under this Note, (ii) the failure of the Maker to perform, keep or observe any
of its other covenants, agreements or obligations set forth herein or in any
other Transaction Document (as defined below) to which it is a party, (iii) an
assignment by the Maker for the benefit of creditors, (iv) the Maker is subject
to any bankruptcy proceeding against it that remains undismissed for a period of
sixty (60) days, (v) the Maker files a voluntary petition of bankruptcy, (vi)
the dissolution or liquidation of Maker or (vii) any representation or warranty
of the Maker made in this Note or any other Transaction Document to which it is
a party shall be untrue or incorrect in any material respect. Upon the
occurrence of an Event of Default, then, at the option of the Payee, (i) the
entire unpaid Principal Amount of this Note and all accrued, unpaid interest
thereon shall become immediately due and payable, at the option of the Maker, in
cash in lawful money of the United States or 115,000 Sponsor Shares (as defined
below), and (ii) Payee’s costs of enforcement and collection of the Note,
including, without limitation, Payee’s reasonable attorneys’ fees as provided
herein and at law or equity, shall become immediately due and payable in cash in
lawful money of the United States. The failure of the Payee to exercise this
option to accelerate payment of the amount due under this Note shall not
constitute a waiver of the Payee’s right to exercise the acceleration provision
in the event of any subsequent Event of Default under this Note. For purposes
hereof, “Transaction Document” means this (i) Note, (ii) the Stock Pledge
Agreement (as defined below), (iii) that certain letter agreement, dated the
date hereof, between the Payee and certain insiders of the Maker, (iv) the
Voting Agreement, dated the date hereof, among the Payee, the Maker and certain
insiders of the Maker and (v) any other documents executed in connection
herewith or therewith.

 

4. The Maker shall pay (i) the entire Principal Amount and all accrued and
unpaid interest thereon, at the option of the Maker, in cash in lawful money of
the United States or by the delivery of 115,000 Sponsor Shares (as defined
below) in accordance with such instructions as provided by the Payee and (ii)
any other amounts due under this Note in cash.

 

5. [Reserved].

 

6. The Payee hereby waives all rights, title, interest or claim of any kind
against the Maker to collect from the Trust Account (as defined in the Exchange
Agreement) any amount that may be owed to it under this Note.

 

7. The Maker shall pay all of the Payee’s reasonable expenses incurred to
enforce or collect any of the Maker’s obligations hereunder, including, without
limitation, attorneys’ fees and experts’ fees and expenses, whether incurred
without the commencement of a suit, in any trial, or in any appellate or
bankruptcy proceeding.

 

8. The Maker shall have the right to prepay at any time part or all of the
outstanding Principal Amount, accrued but unpaid interest and any other amounts
due under this Note without premium or penalty upon ten (10) days’ written
notice to the Payee. No partial prepayment shall affect the obligation of the
Maker to make any payment of Principal Amount and accrued but unpaid interest
thereon and any other amounts due under this Note on the due dates specified
herein.

 

 2 

 

 

9. Except as otherwise provided herein, the Maker hereby waives presentment,
demand for payment, notice of dishonor, and any or all other notices or demands
in connection with the delivery, acceptance, performance, default or endorsement
of this Note, and assents to extension of the time of payment, release or
forbearance as determined by the Payee, without notice. All of the Payee’s
rights and remedies, whether established hereby or by any other agreements,
instruments or documents or by law, shall be cumulative and may be exercised
singly or concurrently. The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate. Therefore, the
Maker agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.

 

10. This Note may not be amended or modified in any manner except in a writing
executed by the Maker and the Payee. No failure or delay on the part of the
Payee in exercising any right, power or remedy under this Note shall operate as
a waiver thereof, nor shall a single or partial exercise thereof preclude any
further exercise.

 

11. This Note shall be governed by and construed and enforced in accordance with
the laws of the State of New York, without regard to the principles of conflict
of laws thereof. Each party agrees that all legal proceedings concerning the
interpretation and enforcement of this Note shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such New York Courts, or that such New York Courts are an
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

 

12. Any and all notices, service of process or other communications or
deliveries required or permitted to be given or made pursuant to any of the
provisions of this Note shall be in writing and shall be deemed given and
effective on the earliest of: (i) the date of transmission, if such notice or
communication is delivered via email attachment at the email address set forth
below at or prior to 5:30 p.m. (Eastern Time) on a business day, (ii) the next
business day after the date of transmission, if such notice or communication is
delivered via email attachment at the email address set forth below on a day
that is not a business day or later than 5:30 p.m. (Eastern Time) on any
business day, (iii) the second (2nd) business day following the date of mailing,
if sent by a U.S. nationally recognized overnight courier service or (iv) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be:

 

 3 

 

 

If to the Payee, at:

 

Riverside Merchant Partners LLC

1581 Franklin Avenue

Garden City, New York 11530

Attn: David Bocchi

Email: db@riversidemp.com

 

If to the Maker, at:

 

Jensyn Acquisition Corp.

800 West Main Street, Suite 204

Freehold, NJ 07728

Attn: Jeffrey J. Raymond, President

Email: jeff.raymond@jensyn.com

 

or such other email address or address as may be given by the parties in
accordance with the notice provisions hereof.

 

13. Subject to applicable securities laws, this Note and the rights and
obligations evidenced hereby shall inure to the benefit of and be binding upon
the successors and assigns of the Payee and the Maker, provided that the Maker
can not assign this Note or delegate any of its duties hereunder without the
consent of the Payee.

 

14. Whenever any payment or other obligation hereunder shall be due on a day
other than a business day, such payment shall be made on the next succeeding
business day.

 

15. Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Note.

 

16. The obligations of the Maker under this Note are secured by certain shares
of common stock of the Maker held or controlled by insiders of the Maker (the
“Sponsor Shares”) pursuant to the Stock Pledge and Escrow Agreement, dated as of
March 7, 2019, between the Maker, the Payee and the escrow agent thereto (the
“Stock Pledge Agreement”).

 

 4 

 

 

IN WITNESS WHEREOF, the Maker and the Payee have duly executed this Note as of
the date set forth above.

 

  MAKER       Jensyn Acquisition Corp.         By: /s/ Jeffrey J. Raymond  
Name:    Jeffrey J. Raymond   Title: President         PAYEE       Riverside
Merchant Partners LLC         By: /s/ Matthew Kern   Name: Matthew Kern   Title:
Chief Financial Officer

 

 5 

 

 

